Title: From Benjamin Franklin to Vergennes, 28 April 1779
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir
Passy April 28 1779
Enclosed I send your Excellency a Letter I have just received from Mr. Wm. Bingham, Agent of the Congress at Martinique, complaining of the Proceedings of the Judge of the Admiralty there, relating to an English Privateer brought thither by some American Seamen, who have not only been deprived of their Prize, but are thrown into Prison.
The King of England having given Encouragment to all Seamen in the Service of the United States, or in the Service of their Merchants, to seize the Vessels they were employed in, and bring them to England, promising to divide the Value of such Vessels and Cargoes among the Seamen who should effect such Seizures; which Encouragement produced many mischievous Effects, and occasioned the Loss of many Vessels belonging to the Subjects of the States, and bound for France; the Congress after remonstrating in vain against so irregular a Practice as that of enticing Servants to betray their Trust, found it necessary to make Reprisals in the same Way; and accordingly passed an Act promising the same Rewards to those Seamen who should seize and bring in any English Ship they might be on Board of. This Privateer was taken in Consequence. And as I look upon that Act of Congress to be in the Nature of a general Commisssion, I apprehend that the Capture was duly made, and that the Captors have a just Title to the Prize. I therefore request your Excellency’s Protection in Behalf of those poor American Seamen and that an Order may be sent to discharge them from their Imprisonment, and deliver to them the Value of the Prize in Question.
With great Respect I am your Excellency’s most obedient and most humble Servant
B Franklin
His Excy. Ct. de Vergennes
 
Notation: M de Rayneval
